Citation Nr: 1042624	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-14 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to September 24, 2009 and in excess of 10 percent on 
and after September 24, 2009.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a respiratory disorder to 
include chronic obstructive pulmonary disease (COPD), to include 
as a result of exposure to mustard gas.

3.  Entitlement to service connection for a respiratory disorder 
to include as a result of exposure to mustard gas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1943 to January 1946 
including in the European Theater of Operations.  He also had 
active duty service from August 1948 to July 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Providence, 
Rhode Island Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted the claim for service connection for 
hearing loss and assigned an initial noncompensable rating.  This 
rating decision also denied his request to reopen his claim for 
service connection for COPD.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO.  Hearing transcripts have been associated with 
the claims file.

The Board remanded the instant matters in August 2009.

In October 2010, the Veteran submitted a Declaration of 
Status of Dependents form (Form 21-686c).  The Agency of 
Original Jurisdiction (AOJ).  It is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).   38 U.S.C.A. § 
7107(a)(2) (West 2002).

The issue of entitlement to service connection for a respiratory 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to September 24, 2009, the Veteran's bilateral hearing 
loss was manifested by Level II hearing in his right ear and 
Level VI hearing in his left ear.

2.  Since September 24, 2009, the Veteran's bilateral hearing 
loss has been manifested by Level IV hearing in his right ear and 
Level IV hearing in his left ear and an exceptional pattern of 
hearing loss of Level V hearing in the left ear.

3.  The Veteran's claim for service connection for COPD was last 
denied in an October 1996 rating decision as the evidence was 
negative for a nexus between COPD and in-service exposure to 
mustard gas; this rating decision was not appealed and an August 
2010 supplemental statement of the case determined that there was 
no clear and unmistakable error in this rating decision.

4.  Evidence submitted since the October 1996 rating decision 
includes information that was not previously considered,  relates 
to a necessary element of the claim, the absence of which was the 
basis of the previous denial; and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral 
hearing loss prior to September 24, 2009 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.85, 
4.86, Diagnostic Code (DC) 6100 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for bilateral hearing loss after September 24, 2009 have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.10, 4.85, 
4.86, DC 6100.

3.  The October 1996 rating decision that denied service 
connection for COPD is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  Evidence received since the October 1996 rating decision 
denying service connection for COPD is new and material and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the Veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regards to the Veteran's request to 
reopen his service connection claim for a respiratory disorder, 
further assistance is unnecessary to aid the Veteran in 
substantiating this claim.

The appeal of the rating for bilateral hearing loss arises from 
disagreement with the initial rating following the grant of 
service connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the notice 
provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice in this case with regard to the 
Veteran's claim for an increased initial rating for his bilateral 
hearing loss.

The Veteran was provided with VA audiology examinations that 
contained all findings needed to rate the hearing loss 
disability.  In addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  

The August 2007 VA examiner noted the Veteran's complaints of 
difficulty hearing conversations, particularly with background 
noise.  The September 2009 VA examiner noted that the Veteran's 
hearing loss had significant effects on his occupation in that he 
had difficulty hearing in noisy environments or at a distance.  
These findings satisfied the Martinak requirements.

In August 2009, the Board remanded the instant matters to allow 
for a new VA audiology examination to be conducted and to allow 
for initial adjudication of the inextricably intertwined claim of 
clear and unmistakable error (CUE) in the October 1996 rating 
decision.  

The VA audiology examination was conducted in September 2009 and 
a June 2010 supplemental statement of the case (SSOC) addressed 
the inferred CUE claim.  The Board therefore finds that the RO 
has substantially complied with its previous remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the May 2009 hearing, the undersigned identified the issues 
and inquired about the Veteran's treatment to insure that all 
treatment records had been obtained. The Board therefore 
concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative has indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of his claims.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

Under the rating criteria, the method of rating bilateral hearing 
loss is based on examination results including a controlled 
speech discrimination test (Maryland CNC), and a pure tone 
audiometric test of pure tone decibel thresholds at 1000, 2000, 
3000, and 4000 Hertz with an average pure tone threshold obtained 
by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a 
Roman numeral designation of auditory acuity level for hearing 
impairment is ascertained based on a combination of the percent 
of speech discrimination and pure tone threshold average.  Once a 
Roman numeral designation of auditory acuity level for each ear 
has been determined, Table VII is used to determine the 
percentage evaluation for bilateral hearing loss by combining the 
Roman numeral designations of auditory acuity level for hearing 
impairment of each ear.  38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined 
instances of exceptional hearing loss. In such exceptional cases, 
the Roman numeral designation for hearing loss of an ear may be 
based only on pure tone threshold average, using Table VIA, or 
from Table VI, whichever results in the higher Roman numeral. 
Exceptional hearing exists when the pure tone threshold at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more; or where the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz. The higher 
Roman numeral, determined from Table VI or VIA, will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately. 3 8 C.F.R. § 4.86.

Ratings for hearing loss are determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss 

An August 2007 VA audiology examination report reflects the 
Veteran's reports of difficulty hearing conversations, 
particularly when there was background noise.  His in-service 
noise exposure included many explosions and artillery fire 
associated with major combat operations.  Post-service noise 
exposure included some occupational exposure from machinery.  
Audiological thresholds, measured in decibels, were as follows:

Hertz	1,000	2,000	3,000	4,000	Average
Right	40	55	60	60	53.75
Left	 	40	50	45	80	53.75

Right ear speech recognition was 88 percent and left ear speech 
recognition was 82 percent.  Tympanometry indicated normal 
compliance bilaterally.  Following this examination and a review 
of the Veteran's claims file, a diagnosis of bilateral 
sensorineural hearing loss was made.

At the May 2009 hearing, the Veteran testified that he was first 
issued hearing aids in approximately 2007 or 2008.

At a September 24, 2009 VA audiology examination the Veteran 
reported feeling as if his ears were blocked and that his hearing 
was muffled.  Audiological thresholds, measured in decibels, were 
as follows:

Hertz	1,000	2,000	3,000	4,000	Average
Right	45	60	60	75	60.00
Left	 	50	55	70	90	66.25

Right ear word recognition was 82 percent and left ear word 
recognition was 76 percent.  Tympanometry showed reduced 
compliance and negative middle ear pressure.  Following this 
examination and a review of the Veteran's claims file, a diagnosis 
of bilateral sensorineural hearing loss was made.

Using Table VI, the Veteran's August 2007 audiology examination 
reveals Level II hearing in the right ear and Level IV hearing in 
the left ear, warranting a noncompensable disability rating.  The 
results of this examination do not meet the criteria for an 
exceptional pattern of hearing impairment.  A compensable rating 
is therefore not warranted prior to September 24, 2009.  38 C.F.R. 
§§ 4.85(c), 4.86.  
 
The Veteran's September 2009 audiology examination reveals Level 
IV hearing in the right ear and Level IV hearing the left ear, 
warranting a 10 percent disability rating.  The results of this 
examination also meet the criteria for an exceptional pattern of 
hearing impairment in the left ear.  Table VIA guidelines result 
in Level V hearing in the left ear, which also warrants a 10 
percent rating.  38 C.F.R. §§ 4.85(c), 4.86.  A rating in excess 
of 10 percent is therefore not warranted after September 24, 2009.

The weight of the evidence is against a finding that the Veteran's 
hearing loss disability meets or approximates the criteria for a 
compensable rating prior to September 24, 2009 and in excess of 10 
percent after that time.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 
4.21. 



Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(1)(b).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's bilateral hearing loss is manifested by decreased 
hearing acuity with difficulty hearing conversations.  The rating 
criteria contemplate impaired hearing acuity including difficulty 
hearing conversations.  38 C.F.R. § 4.85 (2010).  There are no 
periods of in-patient hospitalization reported for these 
disabilities during the course of this appeal.  Hence, referral 
for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16.

The Federal Circuit has held that to raise an informal TDIU claim, 
a veteran must make a claim for the highest rating possible, 
submit evidence of medical disability, and submit evidence of 
unemployability.  See Roberson, 251 F.3d at 1384("Once a veteran 
submits evidence of a medical disability and makes a claim for the 
highest rating possible, and additionally submits evidence of 
unemployability, the 'identify the benefit sought' requirement of 
38 C.F.R. § 3.155(a) is met and the VA must consider TDIU.").  
TDIU is not a part of the appeal of an initial rating unless the 
Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 
(Fed. Cir. 2009).


At the May 2007 VA examination, the Veteran reported that he was 
currently retired and that had worked as a shipping clerk for 35 
years after service.  The Veteran has not alleged, and the record 
does not otherwise suggest, that he is unemployable by reason of a 
currently service connected disability.  Further consideration of 
TDIU is therefore not warranted.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. 
§ 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection. VA regulations provide 
that in the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with the 
subsequent development of certain diseases, is sufficient to 
establish service connection in the following circumstances: (1) 
full-body exposure to nitrogen or sulfur mustard during active 
military service, together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, nasopharyngeal cancer, laryngeal cancer, lung cancer 
(excluding mesothelioma), or squamous cell carcinoma of the skin; 
(2) full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or COPD; or (3) full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  Service 
connection will not be established under this section if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event was the cause of the claimed 
condition.  See 38 C.F.R. § 3.316.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence Criteria

A decision of the RO becomes final if no notice of disagreement 
is received within one year of the notice of that decision.  
38 U.S.C.A. § 7105(c)

VA will reopen a claim that has been disallowed if new and 
material evidence is presented or secured.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and material.  
Savage, supra.

Respiratory Disorder Claim

The RO denied entitlement to service connection for COPD in an 
October 1996 rating decision as the medical evidence did not 
establish that there was a nexus between any currently diagnosed 
condition and purported in-service exposure to mustard gas.  

Although a notice of disagreement was not received within one 
year of notification of this rating decision, the Veteran's 
representative contended at the Veteran's hearing that the 1996 
decision was the product of clear and unmistakable error, and by 
inference not final.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2010).  The representative argued that the RO had not 
adequately developed the Veteran's claim.

In an August 2010 SSOC, the RO determined that there was no CUE 
in the October 1996 rating decision.  The Veteran has not 
specifically appealed this determination.  In any event, a 
failure in the duty to assist a claimant with the development of 
a claim cannot constitute CUE.  See Cook v. Principi, 318 F.3d 
1334, 1344-45 (Fed.Cir.2002), cert. denied, 529 U.S. 926 (2003) 
(stating that a failure in the duty to assist cannot form basis 
for CUE).

Because a notice of disagreement was not submitted within one 
year of the notice of the 1996 decision, and CUE has not been 
found; the 1996 decision is final.  It can only be reopened with 
the submission of new and material evidence.

Evidence considered in the October 1996 rating decision included 
the Veteran's service treatment records, a February 1986 private 
treatment summary, an April 1996 VA respiratory examination and 
an October 1996 letter from the U.S. Army Chemical and Biological 
Defense Command (CBDCOM).  An undated article describing the 
history of the 11th Infantry was also submitted.

A March 1943 service entrance examination was negative for any 
relevant abnormalities.  Nasopharyngitis was diagnosed in 
November 1943.  A January 1946 service discharge examination was 
negative for any relevant abnormalities and noted that a chest X-
ray contained no significant abnormalities.

Complaints of a cough were noted in September 1948 and February 
1949.

A February 1986 opinion from Dr. K. S. the Veteran's private 
internist, noted that he had been under her care for the 
treatment of bronchitis and emphysema for the past several years.  
He required medications and inhalers on a daily basis in addition 
to the fairly regular use of antibiotics.

In a March 1986 statement, the Veteran indicated that he 
underwent gas training at Camp Ballykindler in Northern Ireland 
during the spring and early summer of 1944.  He also underwent 
basic training at Camp Pickett.

An April 1996 VA respiratory examination reflects the Veteran's 
reports of shortness of breath, dyspnea on exertion and a chronic 
productive cough.  A history of recurrent pulmonary infections 
beginning in 1970 was noted.  He reported that he had smoked 
approximately two packages of cigarettes weekly for about ten to 
12 years but that he had been smoking only very rarely during the 
past several years.  

Physical examination revealed that the Veteran was somewhat 
dyspneic at rest, that respirations were 20 with an occasional 
cough, some increase in anteroposterior (AP) diameter and 
inspiratory and expiratory rhonchi.  There were no fine rales, 
wheezing, cor pulmonale or infectious disease present.  A 
productive cough of clear sputum was noted.  Pulmonary function 
testing (PFT) was also conducted.  Following this examination, a 
diagnosis of moderate COPD was made and the examiner opined that 
it was impossible to determine whether the Veteran's present 
pulmonary disorder was related to mustard gas exposure.

An October 1996 letter from the CBDCOM indicated that they were 
unable to confirm the Veteran's purported exposure to a mustard 
agent.  Standard training for troops included courses in defense 
against chemical attack and had been taught in all theaters.  
This training may have consisted of a gas chamber exercise, which 
used tear gas or chlorine, and allowed the troops to experience 
the effects of tear gas or chlorine.  Training in gas 
identification may also have been conducted and allowed the 
troops to identify various gases, including mustard gas and 
Lewisite, when smelled or detonated.  

Detailed instructions regarding the use of these chemicals were 
provided and "there [was] no danger associated with identifying 
chemical agents" prepared in accordance with these instructions.  
Finally, training regarding the proper use of protective ointment 
and which involved the placement of a drop of mustard gas on the 
skin may have been conducted.  It was noted that the CBDCOM had 
no other information that was pertinent to the Veteran's claim 
and that his name did not appear on the lists naming human test 
subjects.  His purported exposure to mustard gas or Lewisite 
therefore could not be confirmed.

An undated article about the 11th Infantry indicates that the 
unit underwent rigorous combat training, including "gas school" 
in the months prior to D-Day.

Evidence received since the October 1996 rating decision included 
VA treatment records dated through March 2007 and an undated 
letter from Dr. K. S.  The Veteran also offered personal 
testimony at a May 2009 hearing.

A March 2001 VA treatment note indicated that the Veteran had a 
history of COPD and lung cancer status-post left upper lobectomy.  
A history of smoking 25 packs per year and working in a chemical 
plant were noted.  

Nocturnal cough, nocturnal dyspnea, wheezing, fevers, chills, 
increased sputum production, nasal blockages, nasal congestion 
and post-nasal drip were denied.  Physical examination noted 
diffuse rhonchorous and good airflow bilaterally without 
crackles.  An assessment of COPD and status-post left upper 
lobectomy was made.  

VA treatment records dated from November 2003 to August 2006 show 
ongoing treatment for respiratory conditions.  

A September 2007 statement from the Veteran indicated that he had 
been exposed to the snow and rain during service and that he had 
slept on the ground during the worst weather.  He contracted 
coughing and colds as a result of this weather exposure.  These 
symptoms never seemed to resolve.

At the May 2009 hearing, the Veteran testified that cigarettes 
had been issued to him in his rations and that he had smoked them 
every time he received them.  He was also exposed to phosphorus 
and fires during combat, but not gases.  He had been coughing 
since service and began receiving treatment for this condition in 
1985.  His wife testified that the Veteran has had breathing 
problems for as long as she had known him, and that they had been 
together for 25 years.

An undated private treatment summary from Dr. K.S. indicates that 
she had treated the Veteran between September 1988 and June 2006 
for COPD.

The claim for service connection for COPD was denied in the 
October 1996 rating decision as the evidence did not establish 
that there was a nexus between any currently diagnosed COPD and 
service.   As such, competent evidence of such a nexus could 
constitute new and material evidence sufficient to reopen the 
claim.

The Veteran's May 2009 hearing testimony provides competent 
evidence of a continuity of respiratory symptomatology, namely a 
cough, dating back to service.  He is competent to report his 
respiratory symptoms and his statements are presumed credible for 
the purpose of determining whether or not new and material has 
been presented.   See Justus v. Principi, 3 Vet. App. 510 (1992).  

This evidence is both new and material, in that it was not 
previously of record, relates to an essential element of the 
claim that was previously found to be absent, and raises a 
reasonable possibility of substantiating the claim.  The claim is 
therefore reopened.



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss prior to September 24, 2009 and in excess of 10 
percent on and after September 24, 2009 is denied.

New and material evidence having been received; the claim for 
service connection for a respiratory disease is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon at 83. The threshold for finding a 
link between current disability and service is low. Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran has alleged breathing difficulties, including 
frequent coughing, since service.  He also has alleged being 
exposed to adverse weather conditions as well as a variety of 
fumes and gases during training and combat.  Service treatment 
records indicate that he was exposed to combat and document 
nasopharyngitis and several complaints of coughing.  A VA 
examination is therefore required to determine the etiology of 
the Veteran's claimed respiratory disorders.

The treatment summary from Dr. K.S., received in June 2009, 
indicates that she had treated the Veteran for COPD between 1988 
and 2006.   VA has a duty to obtain records of treatment reported 
by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  
VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
claimant of the records and provide a release to obtain the 
records.   If the claimant does not provide the release, VA has 
undertaken to request that the claimant obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  Since becoming aware of Dr. K. 
S.'s treatment records, it does not appear that VA has followed 
the procedures outlined in 38 C.F.R. § 3.159(e)(2).

An appropriate authorization which would allow VA to obtain these 
treatment records has not been submitted.  As these records have 
been adequately identified and are potentially pertinent to the 
instant claims, they must be obtained.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   The RO/AMC should ask the Veteran to 
provide a release for VA to obtain records of 
his treatment by Dr. K. S.  If the Veteran 
does not provide the release, he should be 
advised that he may submit the records 
himself.  If these records are unavailable, 
this must be documented in the claims file.

2.  Following completion of the above 
development, the RO/AMC should afford the 
Veteran a VA respiratory examination to 
determine whether he suffers from a current 
respiratory disorder including COPD that is 
related to his service.  The claims file must 
be made available to the examiner, and the 
examiner should indicate in the report or in 
an addendum that the file was reviewed.  All 
indicated diagnostic testing and diagnostic 
studies should be undertaken.

The examiner should provide an opinion as to 
whether any current respiratory disorder is 
at least as likely as not (50 percent 
probability or more) the result of a disease 
or injury in service.  The examiner should 
comment as to the impact, if any, of the 
Veteran's purported exposure to adverse 
weather and various fumes during service had 
on any diagnosed respiratory disorder.

The examiner should provide a rationale for 
each such opinion.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.  If his reports are discounted, the 
examiner should provide a reason for doing 
so.

3.  The RO/AMC should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


